DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species

I.  Claims 1-4, 6, and 20-23 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber defined by the rigid refractive component and the flexible lens membrane, and wherein the actuator module is a generic actuator module configured to move the shaper ring relative to the rigid refractive component through a range of motion.
	(Note that even though Claims 2-4 and 6 each have separate dependency from Claim 1, these claims appear to be directed to a same embodiment of an actuator module configured to move a rigid shaper ring.  Likewise, Claims 22 and 23, which each have separate dependency from Claim 21, appear to be directed to a same embodiment of an actuator module configured to move a rigid shaper ring.)

II.  Claims 1, 5, 20, and 21 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber defined by the rigid refractive component and the flexible lens membrane, and wherein the variable focus lens assembly further comprises an annular membrane.

III.  Claims 1, 7-9, 20, 21, and 24 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber defined by the rigid refractive component and the flexible lens membrane, and wherein the variable focus lens assembly further comprises a carrier frame and a cam ring, wherein the shaper ring is nested within the cam ring, and the cam ring is configured such that a rotation of the cam ring causes the shaper ring to move, 

IV.  Claims 1, 7-8, 10, 20, 21, and 25 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber defined by the rigid refractive component and the flexible lens membrane, and wherein the variable focus lens assembly further comprises a carrier frame and a cam ring, wherein the shaper ring is nested within the cam ring, and the cam ring is configured such that a rotation of the cam ring causes the shaper ring to move, and an actuator module is configured to rotate the cam ring, wherein the actuator module comprises a shape memory alloy wire and a heat source.

V.  Claims 1, 7-8, 11, 20, 21, and 26 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber 

VI.  Claims 1, 7-8, 12, 20, 21, and 27 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber defined by the rigid refractive component and the flexible lens membrane, and wherein the variable focus lens assembly further comprises a carrier frame and a cam ring, wherein the shaper ring is nested within the cam ring, and the cam ring is configured such that a rotation of the cam ring causes the shaper ring to move, and an actuator module is configured to rotate the cam ring, wherein the actuator module comprises one or more permanent magnets and electrical windings.

VII.  Claims 1, 7-8, 13-16, 20, 21, and 28-30 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable 

VIII.  Claims 1, 17-20, 21, and 31-32 directed to a head-mounted display device comprising a light projector, an optical assembly comprising a variable focus lens assembly, and an actuator module coupled to the variable focus lens assembly, wherein the variable focus lens assembly comprises a rigid refractive component, a shaper ring, and a flexible lens membrane arranged in a specific structural configuration along a same axis with a chamber of fluid disposed in a chamber defined by the rigid refractive component and the flexible lens membrane, and wherein the optical assembly comprises a second variable focus lens assembly concentric with the variable focus lens assembly.

The species are independent or distinct because each of the cited species recites a distinct structural configuration of components and/or a distinct combination of functional features that is neither recited in nor required by the other cited species.  Each of the cited species appears to recite a distinct embodiment of a head-mounted display device comprising a variable focus lens assembly.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 21 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the cited species requires employing different search strategies and/or search queries, and a search for the specific structural details of any one of the cited species is not likely to result in the discovery of art that is relevant to the specific structural details of the other cited species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JASON M MANDEVILLE/
Primary Examiner, Art Unit 2622